Name: Commission Regulation (EEC) No 3982/86 of 22 December 1986 introducing Community surveillance of titanium semi-finished products originating in third countries
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  cooperation policy;  trade policy;  industrial structures and policy
 Date Published: nan

 30 . 12. 86 i Official Journal of the European Communities No L 370/29 COMMISSION REGULATION (EEC) No 3982/86 of 22 December 1986 introducing Community surveillance of titanium semi-finished products origi ­ nating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in particular Article 113, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 (3) thereof, Having consulted the committee set up under that Regu ­ lation, Whereas the precarious situation of the Community tita ­ nium processing industry, with a rate of utilization of production capacity of less than 50 % in the period from 1983 to 1985, is mainly the result of the differences of access between the European markets on the one hand and the North American and Japanese markets on the other ; Whereas any solution with a view to stabilizing world trade in processed products of titanium requires improved knowledge of the technical structure of such trade, notably the specific characteristics of products released for free circulation in the Community, HAS ADOPTED THIS REGULATION : Article 1 ( 1 ) Imports released for free circulation in the Commu ­ nity of titanium semi-finished products falling within subheading ex 81.04 K II, corresponding to NIMEXE code 81.04-59, 61 and 63, and originating in third coun ­ tries, shall be subject to retospective Community surveil ­ lance in accordance with the procedures set out in Articles 10 and 14 of Regulation (EEC) No 288/82 and in this Regulation . (2) The information to be communicated by Member States as required by Article 14 of Regulation (EEC) No 288/82 shall comprise the following : (a) detailed technical description of the product plus indi ­ cation of the NIMEXE subheading and of the country of origin and the country of consignment ; (b) the quantity ; (c) customs value. Article 2 Annex II of Regulation (EEC) No 288/82 shall be amended by the insertion of the Common Customs Tariff heading and the NIMEXE code of the products referred to in Article 1 followed by the sign ( + ) in the 'EUR' column. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35 of 9 . 2. 1982, p. 1 . 0 OJ No L 113 of 30. 4. 1986, p. 1 .